Citation Nr: 0710138	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  04-26 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to June 
1986.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  Jurisdiction over this case was subsequently 
transferred to the RO in Huntington, West Virginia, and that 
office forwarded the appeal to the Board.  

Although the veteran also appealed a denial of service 
connection for a left knee disability, that issue was 
resolved by a July 2006 decision of a Decision Review Officer 
granting service connection for left knee disability..  


REMAND

The veteran claims that he is entitled to service connection 
for hepatitis C because he was diagnosed with hepatitis in 
service.  The veteran attached, to a March 2004 statement, a 
list of doctor's offices and hospitals where he received 
pertinent treatment, to include treatment from Dr. Green, 
Conemaugh Memorial Medical Hospital, UPMC Lee Regional 
Occupational Health Services, SCI Huntingdon, Florida 
Hospital Centra Care, Frederick Memorial Hospital Inc., 
Orthopedic Associates, and Amber Hill Physical Therapy.  
Records of this treatment are not currently associated with 
the claims folder, nor does the record demonstrate that the 
RO has undertaken any development to obtain such records.  
The procurement of potentially pertinent private treatment 
records referenced by the veteran is required.  

In addition, while this case is in remand status, the RO or 
the Appeals Management Center (AMC) should provide the 
veteran with notice that he should submit any pertinent 
evidence in his possession.  

Accordingly, this case is REMANDED to the RO or the AMC, in 
Washington, D.C., for the following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), to include notice that 
he should submit any pertinent evidence 
in his possession and notice that he 
should provide appropriate authorizations 
to enable VA to obtain a copy of all 
outstanding pertinent private treatment 
records.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran, including 
treatment records from Dr. Green, 
Conemaugh Memorial Medical Hospital, UPMC 
Lee Regional Occupational Health 
Services, SCI Huntingdon, Florida 
Hospital Centra Care, Frederick Memorial 
Hospital Inc., Orthopedic Associates, and 
Amber Hill Physical Therapy.  If the RO 
or the AMC is unsuccessful in its efforts 
to obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  If additional pertinent evidence is 
obtained, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his hepatitis C.   

The examiner must review the veteran's 
claims folder, and any indicated studies 
should be performed.  

The examiner is asked to state an opinion 
as to whether there is a 50 percent or 
better probability that the veteran's 
hepatitis C is related to any incident 
of his military service.  The rationale 
for the opinion must also be expressed.  


4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the claim based on a de novo 
review of all pertinent evidence and in 
light of all applicable legal criteria.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the requisite 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).

